The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-4, 6-8, 10, 12-13, 16, 20, 23-25 and 27-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the limitation “wherein said inorganic aggregate is present at a concentration of 82% to 95% by total weight of said composite”, which does not constitute a further limitation of claim 1 which recites the limitation “wherein said inorganic aggregate is present in amount of 5 to 17%, by total weight of said composite”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, 12-13, 16, 20, 23-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Ghahary et al. (U.S. Patent Application Publication 2007/0244222 A1 or U.S. Patent 7,727,435 or US’222), Wilkinson et al. (U.S. Patent 6,387,985 or US’985), and Danielson et al. (U.S. Patent 8,653,165 or US’165).    
With regard to the limitations of claims 1-3, the prior arts of Grahary (US’222), Wilkinson (US’985), and Danielson (US’165) independently disclose a composite comprising a) a crosslinked acrylic polymer (US’222: paragraphs. [0004], [0010]; US’985: col. 2, lines 15-18; US’165: col. 4, lines 62-66, col. 5 lines 5-7) and b) an inorganic aggregate such as quartz, quartzite, calcium carbonate, etc. (US’222: paragraph [0009]; US’985: col. 2, lines 15-18 and 53-57, col. 3, lines 54-57; US’165: col. 3, lines 62-67), wherein the polymer is in an amount overlapping the claimed range of 5-17% (US’222: 3-10%, paragraph [0004], claim 1; US’985: 5-15%, col. 2, lines 53-57; US’165: 4-15%, col. 5, lines 22-23), and the inorganic aggregate is in an amount within  the claimed range of 80-95% (US’222: 80-89%, paragraphs [0004], [0011], [0012], claim 1; US’985: 85-95%, col. 2 lines 53-57; US’165: 85-96%, col. 4 lines 11-21).
With regard to the limitations of claim 4, the combined teaching of Grahary, Wilkinson, and Danielson does not disclose the composite of claim 1, wherein said composite has: (a) a CIELAB color shift (ΔE) of less than 3 upon 1000 hours exposure to irradiance of 65 W/m2 according to ISO 4892-2, (b) a CIELAB b coordinate variation (Δb) of less than 3 upon 1000 hours exposure to irradiance of 65 W/m2 according to ISO 4892-2; or both. 
However, in view of substantially identical composite comprising: (a) an acrylic polymer and (b) an inorganic aggregate, wherein the acrylic polymer comprises methacrylic acid or acrylic acid, and the inorganic aggregate comprises substantially identical species between the combined teaching of Grahary, Wilkinson, and Danielson, and instant claims, it is the Examiner’s position that Grahary, Wilkinson, and Danielson’s composite possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 6, the prior arts of Grahary, Wilkinson, and Danielson independently disclose an inorganic aggregate with a diameter overlapping the claimed range of 1 μm - 4 mm (US’222: 100% of the particles are 0.2 - 2mm, paragraphs [0009], [0017]; US’985: 100% between 150 μm - 5.6 mm, col. 3 lines 57-59; US’165: 100% 1 – 3 mm, which is exactly within the claimed range, col. 4 lines 9-10).
With regard to the limitations of claim 7, the combined teaching of Grahary, Wilkinson, and Danielson does not disclose the composite of claim 1, wherein 12% to 60%, by weight, of said inorganic aggregate is in the form of particles having a median diameter ranging from 1 to 50 µm. 
However, in view of substantially identical composite comprising: (a) an acrylic polymer and (b) an inorganic aggregate, wherein the acrylic polymer comprises methacrylic acid or acrylic acid, and the inorganic aggregate comprises substantially identical species between the combined teaching of Grahary, Wilkinson, and Danielson, and instant claims, it is the Examiner’s position that Grahary, Wilkinson, and Danielson’s composite possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
It is noted that the selection of particle diameter of 12-60% of the particles being 1-50 μm is not taught by the disclosure of the instantly claimed invention art (the smallest being 150 μm). The evaluation of table 6 of the present application does not clearly point at the significant contribution of this range sized particles/powder to the success of the composition. Therefore, the particle size is considered a choice of design.
With regard to the limitations of claims 8 and 10, Grahary discloses that the acrylic monomer can be methyl methacrylate or ethyl acrylate and in an amount of 100% of the acrylic monomer ((paragraph [0010], example 2, MMA). Alternatively, Danielson discloses the use of methyl methacrylate as one of the resin monomers that could be used alone (i.e. 100%) (col 4, lines 62-67).
With regard to the limitations of claim 12, Grahary discloses the use of crosslinkers such as ethylene glycol diacrylate (paragraph. [0010]). Alternatively, Wilkinson discloses the use of a cross-linker trimethylolpropane trimethacrylate (col. 3 lines 16-18).
With regard to the limitations of claim 13, Grahary discloses the acrylic resin can further contain polyurethane resins (i.e. toughener) (paragraph [0010]). Wilkinson discloses the use of urethane acrylate (i.e toughener) (col. 3 line 25, example 1). Alternatively, Danielson discloses that the resin can include polyurethane (col. 4 lines 52-58).
With regard to the limitations of claim 13, the combined teaching of Grahary, Wilkinson, and Danielson does not disclose that a toughener present at a concentration of 0.5% to 15% by weight of said cross-linked polymer.
It is noted that the concentration of the toughener is result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claim 16, the combined teaching of Grahary, Wilkinson, and Danielson does not disclose the composite of claim 1, wherein; ((a) glass-transition temperature (Tg) in the range of from 50 to 950C. (b) flexural strength in the range 45 to 95 MPa, (c) flexural modulus in the range of 12,000 to 25,000 MPa, (d) heat distortion temperature (HDT) of at least 550C., or any combination of (a), (b), (c) and (d). 
However, in view of substantially identical composite comprising: (a) an acrylic polymer and (b) an inorganic aggregate, wherein the acrylic polymer comprises methacrylic acid or acrylic acid, and the inorganic aggregate comprises substantially identical species between the combined teaching of Grahary, Wilkinson, and Danielson, and instant claims, it is the Examiner’s position that Grahary, Wilkinson, and Danielson’s composite possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 20 and 23-25, Wilkinson discloses the use of a coupling agent that aids in the dispersion of a solid particle into a liquid matrix such as SILQUEST A-174 (i.e. the coupling agent is bound to the polymer backbone, since it contains a methacrylic end-group able to polymerize with the other monomers). SILQUEST A-174 contains both methoxysilane and acryloyl groups (col 3. Lines 47-53).
Grahary discloses the use of binding agent (i.e. coupling agent) in an amount of 0.05-5%, which overlaps the claimed range (paragraphs [0005], [0012]).
With regard to the limitations of claim 27, Grahary and Danielson disclose (US’222: paragraph [0005], example 1; US’165: col. 10 lines 46-47, col. 11 lines 29-34) a method for obtaining the described composite by mixing the monomers with initiator, adding the inorganic aggregate and heating above 80°C. The inorganic aggregate being in a concentration between 80-95% is disclosed, which is within the claimed range (US’222: 80-89%, paragraphs. [0004], [0011], [0012], claim 1; US’165: 85-96%, col. 4 lines 11-21).
With regard to the limitations of claims 28-31, Grahary discloses (paragraph [0011]) that the polymerization of the matrix (i.e. curing) is initiated by the addition of a free radical initiator such as lauroyl peroxide or AIBN. Grahary further discloses (paragraph [0010]) that the acrylate resins (i.e. step a) may be further modified to contain polyurethane resins (i.e. toughener) and that stabilizers can be added (paragraph [0013]).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764